DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first and second electrodes" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggest to change “the first and second electrodes” to “the first and second electrode layers” to overcome lack of antecedent basis.

Claims 2-12 are rejected as being dependent upon rejected independent claim 1.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joguet et al (U.S. Patent Pub. No. 2013/0229379; already of record) in view of Her et al (U.S. Patent Pub. No. 2016/0188098; already of record and hereinafter referenced as Her’098).

Regarding claim 1, Joguet discloses a manufacturing method of touch panels (10), comprising: 
S1: providing a flexible substrate (11) having a first area (11a) and a second area (11b) adjacent to the first area (11a); 

S3: applying a first process (steps S1-S6) to the flexible substrate (11) to configure the first area (11a) to be symmetrical to the second area (11b) along a top-down direction and to arrange the first electrode layer (12) and the second electrode layer (13) in an alternated manner, (figs. 1-2, 6 and 12, [0070-0076, 0081-0083, 0113-0114 and 0182]);
wherein the first process (S1-S6) includes making the first area (11a) and the second area (11b) of the flexible substrate (11) facing each other (i.e. zones 11a and 11b face each other when folded along line 11c, step S6) and bonding the first area (11a) and the second area (11b) to each other with a layer of material (34) that is arranged between the first area (11a) and the second area (11b), wherein the layer of material (34) separates the first area (11a) and the second area (11b) from each other and also adhesively bonds the first area (11a) and the second area (11b) to each other in a face-to-face manner (i.e. adhesive may be deposited over the entirety of the edges of the insulating substrate 11, [0190]) such that the first and second electrodes (12 and 13) that are formed on the flexible substrate (11) are both located on one side of the flexible substrate (11) that faces the layer of material (34) (i.e. conductive tracks 12 and 13 are formed on one side of the insulating substrate 11 as shown in fig. 1 and when the insulating substrate 11 is folded along line 11c, the conductive tracts 12 and 13 faces the inner layer 34 as shown in fig. 8), (figs. 1 and 8, [0082-0083, 0119-0121]).


In a similar field of endeavor, Her’098 teaches wherein the layer of material (i.e. intermediate layer 500 may include an insulating group) insulates the first area (i.e. area having sensing electrodes 310) and the second area (i.e. area having sensing electrodes 320) from each other, (fig. 27, [0073 and 0165-0167]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Joguet, by specifically providing the layer of material to insulate the first and second area of the sensing electrodes, as taught by Her’098, for the purpose of insulating the sensing electrodes.

	Regarding claim 2, Joguet discloses wherein the first process in step S3 further comprises: bending the flexible substrate (11) along an aligned line (11c) of the first area (11a) and the second area (11b) and inwardly along a direction facing toward the first electrode layer (12) and the second electrode layer (13), (figs. 1-2, [0074-0076]).

Regarding claim 7, Joguet discloses wherein, after the step S2, the method further comprises: forming an insulation layer (34) on the first electrode layer (12) and/or the second electrode layer (13), (fig. 8, [0118-0119]).

Regarding claim 11, Joguet discloses wherein the bonding end (adhesive layer) is configured on an external side of the first area (11a) and the second area (11b), and (figs. 6 and 13, [0186-0190]).

	Regarding claim 12, Joguet discloses a touch panel (10), wherein the touch panel (10) is manufactured by the manufacturing method (steps S1-S9) as claimed in claim 1, (fig. 1 and 13, [0071 and 0169-0197]).

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joguet in view of Her’098 and in view of Her (U.S. Patent Pub. No. 2015/0062465; already of record, hereinafter referenced as Her’465).

	Regarding claim 3, Joguet in view of Her’098 discloses everything as specified above in claim 1.  However, Joguet in view of Her’098 does not mention bending the flexible substrate outwardly along a direction facing away the first electrode layer and the second electrode layer.
	In a similar field of endeavor, Her’465 teaches wherein the first process in step S3 further comprises: bending the flexible substrate (101 and 102) along the aligned line (i.e. line between areas 1a and 2a) of the first area (1a) and the second area (2a) and outwardly along a direction facing away the first electrode layer (210) and the second electrode layer (220), (figs. 1-2, [0031-0032]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Joguet in view of Her’098, by specifically providing the bending of the flexible substrate outwardly, as taught by 

Regarding claim 9, Joguet discloses wherein after the step S2, the method further comprises: forming an insulation layer (11) on a backside of the first electrode layer (12) and/or the second electrode layer (13), (fig. 1, [0071-0075 and 0187-0188]).

Claims 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joguet in view of Her’098 and in view of Ostergard (U.S. Patent Pub. No. 2005/0146510; already of record).

	Regarding claim 4, Joguet in view of Her’098 discloses everything as specified above in claim 1.  However, Joguet in view of Her’098 does not mention cutting the flexible substrate.
	In a similar field of endeavor, Ostergard teaches wherein the first process in step S3 further comprises: cutting the flexible substrate (301) to separate the first area (i.e. area of first layer 302) and the second area (i.e. area of second layer 303), and bonding the flexible substrate (301) after the flexible substrate is cut, (fig. 6, [0062]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Joguet in view of Her’098, by specifically providing the cutting of the flexible substrate, as taught by Ostergard, for the purpose of having the advantage of facilitating easier handling of the components during those process steps where the layers are produced [0062].

	Regarding claim 5, Joguet discloses wherein the bonding step further comprises: bonding the first electrode layer (12) and the second electrode layer (13) by moving the first electrode layer (12) and the electrode layer (13) to be closer to each other, (figs. 1 and 6, [0074-0076 and 0113-0115]).

Regarding claim 8, please refer to claim 7 for details. 

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joguet in view of Her’098 in view of Ostergard and in view of Her’465.

	Regarding claim 6, Joguet in view of Her’098 and in view of Ostergard discloses everything as specified above in claim 4.  However, Joguet in view of Her’098 and in view of Ostergard does not mention bonding the first electrode layer and the second electrode layer by moving the first electrode layer and the electrode layer to face away from each other.
	In a similar field of endeavor, Her’465 teaches wherein the bonding step further comprises: bonding the first electrode layer (210) and the second electrode layer (220) by moving the first electrode layer (210) and the electrode layer (220) to face away from each other, (figs. 1-2, [0030-0034]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Joguet in view of Her’098 and in view of Ostergard, by specifically providing the bending of the electrode layers away 

	Regarding claim 10, please refer to claim 9 for details. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Her’098 has been reinterpreted for new grounds of rejection with respect to figure 27.

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691